Citation Nr: 0029174	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  96-46 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Evaluation of panic disorder, rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to May 1994.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Nashville, 
Tennessee.  That rating decision granted service connection 
for a panic disorder and assigned a rating of 10 percent 
disabling, later increased to 30 percent disabling, effective 
on the day following the veteran's separation from active 
service in May 1994.  


FINDINGS OF FACT

1.  A panic disorder has not been manifested by more than 
definite, or moderately large, social and industrial 
impairment.  

2.  A panic disorder has not been manifested by more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  


CONCLUSION OF LAW

A panic disorder is no more than 30 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(a), 5110(g), 7104(c) (West 1991); 
38 C.F.R. §§ 4.7, 4.125 through 4.130, Diagnostic Codes 9400, 
9412 (1999); 38 C.F.R. § 4.132, Diagnostic Codes 9400, 9410 
(1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a)(West 1991).  
Where the veteran was awarded service connection for a 
disability and subsequently appealed the RO's initial 
assignment of an evaluation for the disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).  The veteran 
has not alleged that any records of probative value that may 
be obtained, and which have not already been requested by the 
VA or associated with his claims folder, are available.  The 
Board accordingly finds that the duty to assist, as mandated 
by of 38 U.S.C.A. § 5107(a)(West 1991), has been satisfied.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation of 30 percent effective May 
25, 1994, the evidence of the severity of the veteran's panic 
disorder that was considered initially, up to the present, is 
subject to review in order to ensure that the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found, is not overlooked.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board's 
review of all that evidence reflects that the panic disorder 
has not significantly changed and a uniform rating is 
appropriate. 

VA outpatient clinical records show, in July 1994, that the 
veteran was seen for feelings of guilt, worthlessness and 
stress.  Medication was prescribed.  In September 1994, his 
mental status was termed normal.  In October 1994, he was 
taking medication but he was not sure for what.  He 
complained of having had chest pain and lightheadedness in 
the past.  He stated that he had had a recent panic attack.  
He reportedly still had chest pains, but felt much better.  
He needed a refill of his medications and a follow-up.  A 
panic disorder by history was assessed.  He was to return for 
a referral to the Mental Health Clinic.  In November 1994, it 
was noted that he had first been treated for a panic attack 
with anxiety during active service.  He had initially been 
evaluated for chest pain, dizziness and diaphoresis with 
negative results.  He had been treated with Valium but found 
that this was too sedating.  He then tried to go without 
treatment but felt too miserable.  He was described as 
somewhat apprehensive and immature.  He was relieved to hear 
that having panic attacks did not mean that he was insane.  
He admitted to fleeting symptoms during attacks but at no 
other times.  The assessment was anxiety disorder-panic 
attacks.  When seen in December 1994, he reportedly tended to 
smile nervously and inappropriately when discussing sensitive 
issues such as experiencing panic attacks and the 
accompanying feelings of being stigmatized.  His sleep was 
occasionally disturbed by weird dreams that were violent in 
nature and generated feelings of uneasiness.  His panic 
attacks reportedly were occurring 2-3 times a week.  His 
medication reportedly kept most of his panic symptomatology 
under control.  The symptomatology persisted but at subdued 
levels.  He was troubled by chest pains, which were always 
associated with panic attacks.  He was actively looking for a 
job.  He was mildly anxious but goal-directed.  Anxiety 
disorder was diagnosed.  

VA outpatient treatment records dated in January 1995 show 
that the veteran had obtained a job as a security guard a 
month previously and was a full time night watchman.  His 
panic attacks reportedly were heavier since he began working, 
but he was alone on his type of job and could rest as needed.  
He wanted a job as a janitor with the Postal Service.  
Anxiety disorder was assessed.  In February 1995, he was 
treated for an anxiety attack with myalgia and chills.  In 
March 1995, he complained of not sleeping very well and 
nervousness.  The diagnostic impression was panic attack.  

On a VA examination later in March 1995, it was noted that 
the veteran was married, with a young daughter, and he was 
working full time as a security guard on the night shift.  He 
recalled that he experienced his first panic attack during 
service in 1993.  He had thought that he was 
hyperventilating.  The attacks reportedly continued with 
chest pain and other symptoms requiring him to spend his free 
time alone and resting.  After returning to the United States 
from overseas he experienced self-described major attack for 
which he sought treatment and was given Valium.  He was told 
to seek psychiatric treatment when he left the service.  He 
had two or three more attack before he was separated about 
two months later.  He went to a VA clinic in June 1994 and 
was prescribed medication which he stated had reduced his 
attacks by 60 percent.  He was dressed in clean and neat 
attire.  Grooming and hygiene were good.  He was cooperative, 
spontaneous and appropriate in his answers as well as his 
questions.  There were no unusual motor movements or 
mannerisms.  He was fully attentive and oriented.  Speech was 
articulate, moderate in tone and pace, and goal-directed, 
without tangentiality, loose associations or flight of ideas.  
Recent, remote and immediate memory was intact for both 
isolated facts and sequential material.  He denied auditory, 
visual or tactile hallucinations.  No delusional material was 
elicited.  Mood was pleasant and friendly.  Affect was 
appropriate.  He described continued problems with 
anxiety/panic attacks and stated that he continued to be 
"real nervous" about three times a week.  These attacks 
could be unpredictable or come on in response to situations 
which aroused him, such as a suspenseful movie or a tense 
situation.  He experienced a range of symptoms that included 
chest and other bodily pains, sweating, chills, shaking, 
numbness, tingling and dizziness.  He also experienced 
periods of depression although his panicky feelings were 
predominant. He ruminated a lot about his financial and work 
situation.  He had problems with confidence in himself.  He 
often felt overwhelmed and unable to deal with things.  He 
reported anxiety/panic attacks regularly while at work.  
Since his job was solitary, he could sit down and recover 
from them without anyone noticing.  He appeared forward 
looking and wanted to obtain more substantial employment.  He 
denied suicidal thoughts or intent but did say that he had 
passing suicidal thoughts but no plans when he was at the 
height of some attacks.  He denied homicidal thoughts or 
intent.  His routine appeared fairly stable from day to day.  
He worked the night shift as a security officer.  He would 
awaken at 4 P.M., eat, do household chores and spend time 
with his daughter.  On weekend, he and his wife spend time on 
leisure activities and went to church.  He no longer jogged 
because of his concern that his anxiety attacks would 
increase his heart rate.  He spent time writing poetry and 
songs, and keeping a journal to record his thoughts as they 
occurred.  He was responsible for all his activities of daily 
living and his wife did most of the cooking.  He and his wife 
shared the household chores.  He did his own driving.  His 
wife did most of the shopping but he accompanied her on 
occasion.  

VA psychological testing in March 1995 showed that the 
veteran had no difficulty understanding the instructions and 
easily handled the format of testing.  The clinical scale 
suggested that he had a number of physical complaints and 
concerns about bodily functions.  Actual physical findings 
might not account for the severity or intensity of the 
complaints and some of the symptoms might result from 
accumulated psychological stress.  Somatization might be a 
primary psychological defense mechanism.  He might tend to 
deny or minimize psychological tension or discomfort.  
Feelings of lack of worth, worry, indecisiveness, a 
pessimistic outlook and depression might be present.  The 
test observations appeared to be consistent with the clinical 
record and the examination findings.  He was characterized as 
imaginative, sensitive, and with a wide range of interests.  

The VA summary in March 1995 was that the veteran had a 
documented history suggesting panic disorder.  He continued 
to receive active medicinal treatment for the condition.  He 
experienced attacks 2-3 times each week.  His current job 
allowed him to function when these attacks occurred because 
he could stop and rest.  His ability to function in an 
occupation where these accommodations could not be made was 
problematic.  His social life was constricted by his sleep-
work schedule and he had not had to assume major daytime 
social activities which might increase the anxiety/panic 
attacks.  He noted that he tried to avoid movies, television 
and other stress-inducing situations, and he had given up 
jogging out of his concern about precipitating an increased 
heart rate and anxiety.  He was holding a job.  He kept his 
VA appointments.  He voiced long term goals of better 
employment (with the Postal Service) and the purchase of a 
home for his family.  His social and industrial capacity was 
rated as mildly impaired overall, with brief periods of more 
intense symptom presentations when he has been moderately 
impaired, for which he has sought relief and to which he has 
responded well since he has always been discharged and not 
hospitalized.  Mild to moderate panic disorder without 
agoraphobia was diagnosed.  

VA outpatient treatment records dated in July 1995 show that 
the veteran had mild anxiety for which he was instructed in 
breathing exercises to control it.  Anxiety was assessed as 
fairly well controlled.  In October 1995, he was working as a 
casual laborer for the Postal Service.  He reportedly had 
chest pains.  He reportedly was sleeping well.  He was 
described as cheerful, oriented and alert.  There was no 
evidence of a thought disorder.  An anxiety disorder with 
panic attacks was assessed.  In December 1995, he was seen 
for complaints that he found his work to be unpleasant.  He 
tried to work through his panic attacks.  He described chest 
pains about 4 times a week.  He ventilated about his trials 
at work and his rough tour in the Army.  He had a more 
realistic outlook than when he was first seen by VA.  His 
behavior was less immature but some immaturity still 
persisted.  Panic and anxiety disorders were assessed.  

VA outpatient treatment records dated in March 1996 show that 
the veteran was seen for approval to switch from temporary to 
permanent job status with the Postal Service.  He stated that 
his panic attacks were well controlled on medication.  He 
indicated that he still had panic attacks but that they were 
not as bad and he could handle them just by sitting down.  
His sleep and appetite were normal.  There were no other 
symptoms noted.  His mental status showed that he was alert 
and oriented to time, person, place and situation.  Speech 
and motor status were normal.  His thoughts were normal in 
form and content.  Panic disorder, controlled on medication, 
was assessed.  He was medically cleared to work in a 
permanent full time employment position with the Postal 
Service.  In April 1996, it was shown that he had started his 
full time permanent job.  His panic attacks reportedly were 
unchanged but he felt that he was coping with them better.  
He was making an effort not to constantly re-check his work.  
He was shown to be less immature in affect.  He was alert and 
oriented.  He more logically evaluated his condition.  Panic 
attacks were assessed.  

Private clinical records show, in July 1996, that the veteran 
was subject to period panic episodes, which could be 
temporarily disabling.  A panic disorder with agoraphobia was 
recorded.  In August 1996, he was shown to have a panic 
disorder without agoraphobia that was maintained on 
medication.  He felt that his medication lessened the 
severity and the frequency of his anxiety attacks.  He stated 
that the dose he was taking was not enough for him, but more 
made him dizzy and lose his balance (vertigo).  He reportedly 
had always felt lonely.  He often felt depressed.  He 
complained of decreased concentration and decreased recent 
memory.  He was somewhat self-conscious, in no acute 
distress.  He was anxious and apprehensive.  His mood seemed 
euthymic.  There was no "suicidality."  A panic disorder 
without agoraphobia was the impression.  

In September 1996, the veteran presented some domestic 
problems.  He tended to be compulsive and he held his wife to 
the same standard in housekeeping.  He held some high 
standards for her in this regard.  He stated that he was 
being treated for anxiety with good results.  In October 
1996, he felt stressed because he had been put in a temporary 
position at work that was an extremely high-stress position.  
It sounded to the examiner as if the temporary position would 
provoke anxiety in whoever held it.  He reportedly had let up 
a great deal on his controlling behavior.  He had noticed 
reduced conflict with his wife in this regard.  In November 
1996, he reportedly had been feeling increased anxiety.  He 
had worn his Desert Storm uniform to work around Veterans Day 
and felt extremely uncomfortable and anxious after he put his 
uniform on.  He reportedly had started to have intrusive 
thoughts about Desert Storm.  He tried to avoid thinking and 
talking about his service in the Middle East.  He stated that 
he had been having occasional flashbacks about being there.  
He described a sense of feeling extremely vulnerable and 
having little control over what was actually happening to 
him.  He discussed having a great deal of fear when he was 
serving in the Middle East.  In December 1996, he was 
described as quite anxious at the beginning of the treatment 
session.  He discussed painful feelings he had relative to 
his occupation.  He described feelings of anxiety with prior 
symptoms of substantial chest pain, shortness of breath, 
nausea, a sense of choking and avoidance reaction.  

The veteran's pastor reported in December 1996 that the 
veteran desired to be involved but was not involved in the 
"church family."  His "physical condition" was a barrier 
to him.  

Private clinical records show, in January 1997, that the 
veteran had continuing chronic anxiety but had had only about 
2 panic attacks since his last session.  He had begun to 
accept that a panic disorder was a type of hypnotic trance, 
such that his other feelings, anger, excitement, happiness, 
seemed to translate into anxiety after a certain point of 
arousal.  He also accepted that his shallow, chest-centered 
breathing was likely chronic hyperventilation.  He was able 
to participate in breathing exercises with a noticeable 
improvement in his level of anxiety.  

In February 1997, the veteran's wife reported that he could 
not handle being around people much without getting very 
anxious or nervous.  He did not like the company of other 
people much and got irritated very easily.  Getting into an 
argument with someone was hard for him to handle.  He was 
very anxious just in getting up and going to work.  He took 
medicine to keep his anxiety under control.  This reportedly 
had taken a complete toll on his life.  

Private clinical records show, in August 1997, that the 
veteran was followed-up for an anxiety disorder.  He stated 
that he had been unstable and needed to see a counselor.  He 
was having increased anxiety because of which he had missed a 
couple of days of work.  He was feeling better.  He appeared 
to be alert and in no acute distress.  His mood and affect 
appeared to be slightly anxious.  Anxiety disorder was 
assessed.  

On a VA examination in October 1997, history was recorded 
that the veteran was married with a daughter and had a home-
oriented family.  He stated that a three-month separation 
from his wife during the last year had been due, in part, to 
his wife's use of his anxiety against him by manipulating him 
by provoking him and triggering his anxiety.  He described a 
good relationship with his extended family.  He had a high 
school education.  He worked full-time for the Postal Service 
as a custodian from 3 to 11 PM.  He expressed an optimistic 
and confident outlook toward advancement into better jobs, 
with the ability to handle the situation and managed any 
increased anxiety.  A past Global Assessment of Function in 
the previous year had been 60.  He received outpatient 
counseling about once a month and medication management by a 
psychiatrist once every three months.  He noted that 
counseling had helped him to manage and control his anxiety.  
Treatment records were interpreted as showing that he 
experienced some occasional brief periods of symptom 
exacerbation in response to situational stressors, but he 
generally made progress in managing his anxiety symptoms and 
resolving the brief periods of symptom exacerbations.  He 
drove and independently provided for his own daily living 
needs.  He arose around 9 A.M. and made the bed, prepared his 
own breakfast and lunch, prepared for work, did laundry and 
other household chores, paid the bills and made any needed 
phone calls.  He left home at 1:30 P.M. and returned home 
about midnight.  He typically stayed up until 2 A. M., 
unwinding, relaxing, and getting ready for bed.  He 
reportedly took care of all the family finances.  He also 
performed yard work, car maintenance, taking out the trash, 
and shared other household chores with his wife, such as 
housecleaning.  He occasionally accompanied his wife 
shopping.  He stated that his social and recreational 
activities were limited by his work schedule.  His off-days 
were during the week, when almost everyone else was working.  
His days off could be unpredictable, so social planning was 
difficult.  He also indicated that the distances between 
where he and his co-workers lived made it difficult to 
socialize outside of work.  He and his wife went out about 
once a week to the movies, to bowl, to a park, shopping, for 
a relaxing drive, or for some other recreational activity.  
On weekends, he walked his daughter to his mother's farm and 
stayed for a nice and relaxing time.  He noted interests in 
music, songs, poetry, and short stories.  He no longer took 
leadership roles in his church, such as singing, leading some 
services, and participating in sports groups because he was 
not comfortable around people anymore and would get anxious 
in any leadership role any longer.  He did attend church 
services every week as his work schedule permitted.  He and 
his wife entertained friends in their home occasionally, but 
he stated that he had little in common with the people in his 
community, who were mostly farmers.  

Behavioral observations on the VA examination in October 1997 
showed that the veteran arrived promptly and was dressed 
neatly and casually.  His grooming and hygiene seemed good.  
Motor behavior was calm.  Eye contact was good.  He was fully 
cooperative and worked quickly and diligently during the 
testing.  He was described as very pleasant and congenial, 
occasionally smiling and joking in a friendly way.  He 
readily responded to questions and seemed open in providing 
information.  He appeared at ease in spontaneously initiating 
conversation.  Rapport was easily established.  He described 
himself as initially nervous about the evaluation but felt 
more at ease as he talked with the examiner.  
The mental status examination by VA in October 1997 showed 
that the veteran was alert and fully oriented.  His speech 
was moderately paced and moderate in tone.  Content was 
rational and goal-directed.  No delusional material was 
elicited.  He reported no history of hallucinations and 
showed no evidence of speech, thought or perceptual 
disturbance.  Recent and remote memory seemed generally 
intact.  Insight seemed adequate and judgment appeared good.  
Affect seemed euthymic, pleasant, warm, and friendly with 
congruent mood.  He described his mood as constantly anxious 
and noted that he worried excessively and found it difficult 
to control his worries.  On a scale of 0 to 100, he placed 
the average intensity of his anxiety at 80.  The lowest point 
was at 40 on the weekends, when he relaxed.  It reached 100 
two or three times a week when he felt overwhelmed and had a 
panic attack.  His anxiety symptoms included a variety of 
complaints such as numbness of the extremities, chest pain, 
frequent urination, tingling and numbness of the finger tips, 
fast or labored breathing, feeling more excited, dizziness, 
feeling hot or cold, shakiness, nervousness, feeling "air-
headed," nausea, restless sleep, and increased or decreased 
motor behavior.  He reported that panic attacks occur two or 
three times a week, could occur spontaneously, or be 
triggered by tense situations (when he and his wife were at 
odds, when his self esteem fails, when he felt less about 
himself than usual, and lack of sleep).  Medication and 
counseling reportedly were helping him to manage his anxiety.  
His anxiety symptoms were also decreased by getting away, 
spending time alone, sitting down to rest, talking himself 
through it, maintaining regular meals, and having a 
consistent sleeping schedule.  Ruminating about his problems 
reportedly led him to feel depressed for up to a few hours 
two or three times each week, and he described this 
depression as adopting an apathetic and "who cares" 
attitude.  He stated that he had had passing thoughts of 
suicide over the years when he felt that he could not take it 
anymore, but he noted that he could never have harmed himself 
because he realized how much his wife and daughter needed 
him.  He denied any suicidal or homicidal ideations or 
intent.  He stated that his psychiatric symptoms had not 
changed since the March 1995 examination.  He recalled that, 
on that prior examination, he had been embarrassed and 
uncomfortable talking about his anxiety.  Over time he simply 
had become more open about it.  Regarding his social 
functioning since March 1995, he stated again that he could 
no longer take leadership positions at his Church but 
continued to attend and try to get involved in Church 
activities.  He stated that he had been an over-planner and 
set unrealistic goals for himself, which contributed to his 
anxiety.  He stated that his counselor had helped him to set 
realistic goals and to include rest time and relaxation into 
his schedule.  He reported that his work schedule had a lot 
to do with not socializing more and noted that his social 
functioning had been about the same since the March 1995 
examination.  Regarding his occupational functioning, he 
stated that his work attendance might have been impacted a 
little as he had taken some time off for his psychiatric 
treatment.  The leave time he had used reportedly had been 
minimal and acceptable to his employers.  His work 
performance had not changed since March 1995.  It had 
remained satisfactory.  He was described as forward looking 
with plans of advancing and progressing to new job 
responsibilities.  

The VA psychological test results in October 1997 were termed 
valid and interpretable.  A considerable amount of chronic 
anxiety, worry, and tension accompanied by depression, 
decreased concentration, guilt feelings, self-criticism, 
decreased self-confidence and, perhaps, some shyness in 
social situations were suggested.  It was stated that defense 
mechanisms that may have worked in the past to decrease 
anxiety likely were no longer effective.  It was recorded 
that the psychological stress may result in physical/somatic 
complaints and excessive concern about physical functioning.  
It was indicated that the veteran may have a tendency to deny 
or minimize psychological stress or tension, and may lack 
insight into the possible relationship of psychological 
stress and physical complaints.  It was expressed that 
individuals with a profile similar to his often are seen by 
others as sensitive, kind, and trustful.  In general, the 
test results were termed consistent with a diagnosis of an 
anxiety disorder.  

The VA summary and conclusion in October 1997 were that the 
veteran's functioning had remained relatively stable since 
the 1995 rating examination.  It was stated that, while there 
may have been some brief exacerbation in his anxiety in 
response to situational stressors, it appeared that this had 
resolved with his continuing to participate in outpatient 
counseling and medication management.  His panic attacks 
reportedly continued to occur at a rate of about two or three 
per week.  He had stated that, overall, there had been no 
change in his anxiety symptoms since the previous 
examination.  In regard to social functioning, he related a 
tendency to back away from leadership activities, and this 
tendency likely was related t his lifelong characteristic of 
being somewhat passive as well as being related to his 
anxiety disorder.  He had described his social life as 
constricted to some extent by his work schedule, but he was 
able to establish and maintain satisfactory interpersonal 
relationships, had good family relationships, and maintained 
involvement in some community activities.  He reported that 
his level of social functioning remained the same as it was 
in March 1995 and overall social functioning appeared no more 
than mildly impaired.  In regard to industrial functioning, 
he had achieved the goal of obtaining better employment, with 
a permanent full time job with the Postal Service for the 
previous two years.  His job performance reportedly had been 
good, with a minimal amount of time missed from work for 
outpatient treatment appointments, and he continued to 
positively look to the future with hopes of being promoted to 
a better position within the Postal Service.  With the 
increased demands and responsibilities of a new position, he 
anticipated that he may see some increased anxiety, but at 
the same time he volunteered that, through his outpatient 
counseling, he was learning strategies to effectively use to 
manage his anxiety when faced with situations that created 
tension.  His industrial function appeared no more than 
mildly impaired.  The diagnostic impressions included panic 
disorder without agoraphobia and generalized anxiety 
disorder.  The Global Assessment of Function was at 60 and 
described as moderate symptoms (occasional panic attacks), 
but generally functioning pretty well.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1999), including the rating criteria for evaluating 
mental disorders.  See 61 Fed. Reg. 52695-52702 (October 8, 
1996).  This amendment was effective November 7, 1996.  In 
addition to modified rating criteria, the amendment provided 
that the diagnoses and classification of mental disorders be 
in accordance with DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  See 38 C.F.R. §§ 4.125 through 4.130 (1999).  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); see also 38 U.S.C.A. §5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Therefore, the Board must evaluate the veteran's 
claim for a higher rating from November 7, 1996, under both 
the old criteria in the VA Schedule for Rating Disabilities 
and the current regulations in order to ascertain which 
version is most favorable to his claim.  For any date prior 
to November 7, 1996, the Board cannot apply the revised 
regulations.  Our review reflects that neither is more 
favorable to the veteran.  

The RO has considered both old and new regulations applicable 
to the rating for the veteran's panic disorder.  He and his 
representative were given notice of the old and new 
regulations and have had full opportunity to submit evidence 
and argument related to them.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Under the rating criteria for psychiatric disorders in effect 
prior to November 7, 1996, Diagnostic Codes 9400 and 9410 
provided a 10 percent disability rating where there was less 
than the criteria for a 30 percent rating, with "emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment."  38 C.F.R. § 132, 
Diagnostic Code 9400 & 9410 (1996).  A 30 percent disability 
rating was warranted where there was "[d]efinite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people . . . . psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment."  Id.  A 50 percent disability was 
warranted where the "[a]bility to establish or maintain 
effective or favorable relationships with people is 
considerably impaired . . . [due to] psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment."  
Id.

In Hood v. Brown, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) stated that the term "definite" in 38 C.F.R. 
§ 4.132 was qualitative in nature, whereas the other terms, 
e.g., "considerable" and "severe," were quantitative.  Hood 
v. Brown, 4 Vet. App. 301, 303 (1993).  Thereafter, the VA 
General Counsel issued a precedent opinion concluding that 
"definite" was to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represented a degree of 
social and industrial inadaptability that was "more than 
moderate but less than rather large."  The term considerable, 
the criterion for a 50 percent evaluation, was to be 
construed as "rather large in extent or degree."  VAOPGCPREC 
9-93 (O.G.C. Prec. 9-93).  The Board is bound by this 
interpretation of the terms "definite" and "considerable."  
38 U.S.C.A. § 7104(c) (West 1991).  

A 70 percent disability rating was warranted when the 
disorder severely impaired the ability to establish and 
maintain effective or favorable relationships with people, 
and the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent disability 
rating could be assigned (1) where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; or (2) 
where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or (3) where the 
veteran was demonstrably unable to obtain or retain 
employment.  Id.  Each of the three criteria for a 100 
percent disability rating was an independent basis for grant 
a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 95 
(1994).  

Under the rating criteria for psychiatric disorders in effect 
since November 7, 1996, a 10 percent disability rating is 
provided for:

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

The criteria for a 30 percent disability rating are:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

The criteria for a 50 percent disability rating are:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting; inability to establish and 
maintain effective relationships.


And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

38 C.F.R. § 4.130 (1999).

The last service medical record in 1994 shows that the 
veteran had exhibited a panic disorder with apparently 
monthly episodes that was not yet treated.  Shortly after 
separation, in July 1994, he started to receive treatment.  
In December 1994, he reportedly was experiencing panic 
attacks 2-3 times a week but medication was keeping the 
symptoms under control and he was able to obtain a full time 
permanent job that accommodated his symptomatology.  He 
continued with this job, as shown on the first thorough VA 
rating examination in March 1995.  He was married at that 
time with a daughter.  His panic attacks reportedly had been 
reduced by some 60 percent by medication.  He continued to 
get "real nervous" three times a week, but this did not 
interfere with his job.  He had a social life and went to 
church.  He was responsible for all his activities of daily 
living.  He kept his appointments.  A more demanding job 
possibly could exacerbate his symptoms, but the job he held 
permitted him to stop and rest as needed when he had a panic 
attack.  Mild to moderate panic disorder was the ultimate 
clinical designation in March 1995.  This equates with or 
approximates no more than a 30 percent rating under the old 
criteria then in effect.  This contemplated definite social 
and industrial impairment.  To qualify for the next higher 
rating of 50 percent, at least considerable social and 
industrial impairment must be present.  

Likewise, the additional clinical records dated in 1995 and 
1996 show mild anxiety, fairly well controlled anxiety, well 
controlled panic attacks on medication, and medical clearance 
to work on a full time, permanent basis for the Postal 
Service, which happened in April 1996.  Panic disorder 
continued, but was described as under control.  There was no 
designated interference in his job or social life, even when 
he was temporarily assigned to a more stressful position.  He 
even improved in his controlling behavior toward his wife.  
This level of disablement is not consonant with more that 
definite, or moderately large, impairment in social and 
occupational function.  

When the new rating criteria became effective, the veteran 
showed a brief period of increased symptomatology of 
intrusive thoughts about his service in Desert Storm, 
occasional flashbacks to such service experiences, feeling 
vulnerable and helpless, and anxiety.  Nevertheless, in 
January 1997, he apparently improved with increasing insight 
into his panic attacks.  He succeeded in self-help measures 
to reduce his anxiety levels.  In August 1997, his symptoms 
apparently flared again but quickly lessened with but slight 
anxiety.  On the VA evaluation in October 1997, he indicated 
that treatment and counseling had helped him to make progress 
in managing his anxiety and resolving his brief symptom 
exacerbations.  He drove and was independent in all his 
activities.  He handled the family finances.  He continued 
well in his Postal Service job with loss of minimal time due 
to his panic disorder and generalized anxiety disorder, with 
essentially no occupational interference.  Fluctuating 
anxiety continued to be mostly a subjective problem, as there 
have been minimal, if any, social and industrial 
consequences.  While he reported the frequency of panic 
attacks two or three times a week, their severity has not 
been such as to seriously interfere with his job or social 
performance.  In other words, he has not shown the frequency 
of panic attacks contemplated in the rating schedule that 
would qualify for a higher disability evaluation.  The panic 
attacks he describes as occurring two or three times a week 
are not shown to significantly interfere with his social and 
occupational function.  The panic attacks contemplated for 
the next higher rating of 50 percent are associated with 
occupational and social impairment with reduced reliability 
and productivity.  Such are not present in this case.  No 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks is shown to be 
present.  His anxiety management techniques are shown to have 
been effective.  His anxiety level is clinically termed well 
controlled.  He has indicated that the level of his 
psychiatric disablement has not changed since the March 1995 
evaluation.  This self-assessment is consistent with the 
clinical findings.  Under either the old or the new rating 
criteria, his psychiatric impairment does not equate with or 
approximate the requirements for a rating in excess of 30 
percent disabling.  Specifically, he does not have a 
flattened affect or circumstantial, circumlocutory, or 
stereotyped speech.  Rather, his speech has been described as 
rational and goal-directed.  He does not have panic attacks 
once a week.  

The veteran's Global Assessment of Function had been at 60 
for a year.  Although the Global Assessment of Function does 
not fit neatly into the rating criteria, the Global 
Assessment of Function is evidence, which the Court has noted 
the importance of in evaluating mental disorders.  Carpenter 
v. Brown, 8 Vet. App. 240 (1995).  The Global Assessment of 
Function is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  A Global Assessment of 
Function score of 60 (which falls into the range of 51-60) is 
defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  
This level of social and occupation functioning, like all 
other indicators of the degree to which he suffers from his 
psychiatric maladies, is consistent with no more than the 
rating currently in effect.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his panic disorder with a 
generalized anxiety disorder to the VA Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  That regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony (if any) of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC 6-96 (1996).  
Specifically, the veteran is shown to be successfully 
pursuing his occupational goals in a forward looking and 
progressive manner and to be holding his own socially as 
well.  His psychiatric impairment has not been such as to 
require any inpatient treatment, nor is it shown to be 
particularly unusual or exceptional.  


ORDER

An evaluation in excess of 30 percent for a panic disorder is 
denied.  


		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

 



